DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 3-5, 8, 10, 13-14, 16 and 19-20 have been amended. Claims 2, 12 and 18 have been cancelled. Claims 1, 3-11, 13-17 and 19-20 remain pending and are ready for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-11, 13, 15-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loh et al. (US Publication No. 2014/0108885 -- "Loh") in view of Wu et al. (US Publication No. 2018/0137005 -- "Wu") in further view of Porat et al. (US Publication No. 2006/0212622 -- "Porat"), and further in view of Arya (US Publication No. 2012/0117444 – “Arya”).

Regarding claim 1, Loh teaches A memory system, comprising: a random-access memory including a plurality of memory stacks, each including a plurality of stacked random-access memory integrated circuit dies; (Loh paragraph [0021], Memory 350 defines an address space and includes a multiple number of dynamic random access memory (DRAM) chips, including a DRAM 352, a DRAM 354, a DRAM 356, and a DRAM 358. Memory 350 may be implemented by either memory chip stack 140 of FIG. 1 or memory chip stack 240 of FIG. 2. The memory is a random-access memory and contains a plurality of memory stacks which all include an integrated cicuit, see Loh paragraph [0014], FIG. 1 illustrates a perspective view of a first multi-chip module implementing physical memory according to some embodiments. Multi-chip module 100 generally includes a multi-core processor chip 120 and a memory chip stack 140. Memory chip stack 140 includes a plurality of memory chips stacked on top of each other. As illustrated in FIG. 1, memory chip stack 140 includes a memory chip 142, a memory chip 144, a memory chip 146, and a memory chip 148. Note that, in general, memory chip stack 140 may include more or fewer memory chips than illustrated in FIG. 1. Each individual memory chip of memory chip stack 140 is connected to other memory chips of memory chip stack 140, as desired for proper system operation. Each individual memory chip of memory chip stack 140 also connects to multi-core chip 120, as desired, for proper system operation) a memory controller coupled to said random-access memory and operable to: receive a block of data for writing to the memory stacks; (Loh paragraph [0019], Multi-core processor 310 includes a memory access generating circuit 320, a queue 332, a crossbar switch (XBAR) 334, a high-speed input/output (I/O) controller 336, and a memory controller 340. Memory access generating circuit 320 includes a central processing unit (CPU) core 322 labeled "CPU.sub.0", and a CPU core 324 labeled "CPU.sub.1". CPU cores 322 and 324 perform memory accesses and transmit and receive addresses, data, and control signals defining the memory accesses. Queue 332 is connected to CPU core 322, CPU core 324, and XBAR 334. XBAR 334 is connected to high-speed I/O controller 336 and memory controller 340. High-speed I/O controller 336 has an input/output (I/O) port to transmit and receive a set of external signals to a peripheral device, not shown in FIG. 3, labeled "I/O".  The I/O controller can read and write data to the plurality of memory stacks by receiving data to be sent, see Loh paragraph [0020], ... and an I/O port to transmit and receive a set of signals labeled "DATA") divide the block of data into a plurality of sub-blocks; (Loh paragraph [0056], Storing and later retrieving the data and the corresponding reliability data can be performed using any of the techniques described in FIGS. 4-7 above. Thus in some embodiments, the address space is divided into a first contiguous portion of addresses and a second contiguous portion of addresses, the data element is stored in the first contiguous portion of addresses, and the reliability data is stored in the second contiguous portion of addresses. In some embodiments, the address space is divided into a first contiguous portion of addresses of a bank and a second contiguous portion of addresses of the bank, the data element is stored in the first contiguous portion of addresses of the bank and the reliability data is stored in the second contiguous portion of addresses of the bank. In some embodiments, the address space is divided among a plurality of banks having an order within the address space, the first portion of the address space is formed as a plurality of groups of a predetermined number of data elements distributed among the plurality of banks in the order, and the second portion of the address space comprises a reliability data element for each corresponding data element of each of the plurality of groups, wherein reliability data elements for a group are located in a first bank following a second bank that includes a last data element of the group in the order. Data is divided into a plurality of smaller units of data based on various potential factors) create a reliability sub-block based on the plurality of sub-blocks; (Loh paragraph [0056], Storing and later retrieving the data and the corresponding reliability data can be performed using any of the techniques described in FIGS. 4-7 above. Thus in some embodiments, the address space is divided into a first contiguous portion of addresses and a second contiguous portion of addresses, the data element is stored in the first contiguous portion of addresses, and the reliability data is stored in the second contiguous portion of addresses. In some embodiments, the address space is divided into a first contiguous portion of addresses of a bank and a second contiguous portion of addresses of the bank, the data element is stored in the first contiguous portion of addresses of the bank and the reliability data is stored in the second contiguous portion of addresses of the bank. In some embodiments, the address space is divided among a plurality of banks having an order within the address space, the first portion of the address space is formed as a plurality of groups of a predetermined number of data elements distributed among the plurality of banks in the order, and the second portion of the address space comprises a reliability data element for each corresponding data element of each of the plurality of groups, wherein reliability data elements for a group are located in a first bank following a second bank that includes a last data element of the group in the order. Data is divided into a plurality of smaller units of data based on various potential factors, a reliability sub unit is created to store reliability data for recovery) request that the plurality of sub-blocks and the reliability sub-block each to be written to a different one of the memory stacks; (Loh Figures 4-7; Loh paragraph [0056], the address space is formed using a first channel and a second channel, the first channel comprising a plurality of banks, the data element is distributed among the plurality of banks in the first channel, and the reliability data for the data element is stored in the second channel. The first and second channel comprise a memory stack consisting of a plurality of memory units (i.e., blocks/banks or various other groupings). The sub-blocks are written to channel one whilst the reliability data is written to the second channel. Therefore they are written to separate memory stacks. Also see Loh paragraph [0033], By placing all reliability data in a single memory bank, however, memory controller 340 could unacceptably increase access latency for some systems) request that the plurality of sub-blocks to be read from the plurality of memory stacks and detect an error therein indicating a failure within one of the memory stacks; and in response to detecting the error, recover correct data based on the reliability sub-block (Loh paragraph [0024], Memory controller 340 accesses memory locations in the address space of memory 350 in response to memory access requests. Memory controller 340 ensures high reliability by storing both normal data and special reliability information about the data in standard, off-the-shelf memory chips. The reliability data information allows the detection and possible correction of bit errors. By storing reliability data in low-cost commodity memory, memory controller 340 allows multi-core processor 310 to be integrated with stacked die in inexpensive multi-chip modules. When the data sub-blocks/units are read from the memory stacks via an access command, the controller will detect for an error. This error can be corrected, upon detection, by using the reliability data that is stored in a separate channel/memory stack).
Loh does not teach request that the plurality of sub-blocks and the reliability sub-block each to be written to a different one of the memory stacks; request that the plurality of sub-blocks to be read from the plurality of memory stacks and detect an error therein indicating a failure within one of the memory stacks; and in response to detecting the error, recover correct data based on the reliability sub-block.
However, Wu teaches the plurality of sub-blocks and the reliability sub-block each to be written to a different one of the memory stacks; (Wu paragraph [0035-0036], As illustrated, memory chips 140 can include N+M memory slices, Slice[0:N+M−1]. Of the memory slices can be N memory slices, Slice[0:N−1] as data stacks D[0:N−1]. Additionally, memory chips 140 can include M parity slices, Slice[N:N+M−1] as parity stacks P[0:M−1]. Typically N is greater than M. M is at least 1, and N is typically at least 3. The configuration of memory chips 140 can provide improvements over other stacked memory systems or redundant memory arrays, in that with parity at the “top” of the stack or “end” of the chain from the logic chip, the computation and writing of parity can be simplified relative to traditional systems. A parity stack at the top or end refers to being farthest physically from the memory controller, which means that it is towards the end of the data path of a multidrop or bus with a fly-by topology. In one example, having local XOR logic at each slice and the parity at the end can reduce the overhead associated with computing and writing the parity information. In one example, in response to a write command received from memory controller 110, memory 120 writes the data on the data bus, as well as writing parity data. Thus, one or more of the data stacks will write the data, and parity is stored in one of the parity stacks. In one example, memory 120 executes write operations include writing parity in response to separate write and write parity sub-commands from memory controller 110. For example, memory controller 110 may issue two separate write commands for each command, to trigger memory 120 to write the data as well as the parity. In another example, memory controller 110 sends a single write command, and memory 120 executes both data write and parity write operations in response to the command. In the Wu teaching above, the parity write constitutes the reliability data which is written by the controller to its own "parity stack", whilst the regular data is written to the normal stack) cause the plurality of sub-blocks to be read from the plurality of memory stacks and detect an error therein indicating a failure within one of the memory stacks; and in response to detecting the error, recover correct data based on the reliability sub-block (Wu paragraph [0023-0024], In a conventional DRAM memory module, one cacheline is distributed into multiple independent devices. So if one of the devices fails, only part of the information is lost, and thus, even when one chip fails, a redundant ECC chip can help to recover the data. However, in HBM, one cacheline is stored in same bank or chip. Error recovery cannot be performed at the level of blocks of the cacheline. As described herein, one or more layers of higher-level redundancy can achieve similar data protection and data recovery for HBM as currently implemented for DRAM DIMMs. Conventional DRAM failure typically results in the loss of only part of the cacheline. The conventional solution of protecting against the failure of one device is to have two extra devices to store ECC bits, and employ symbol-based correction to recover the data. Wu teaches the error constituting an entire failure of the memory stack).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Loh with those of Wu. Wu teaches the concept of having two separate write operations, one which writes normal data to a memory stack, and the other which writes reliability data to a separate/distinct memory stack from the aforementioned one. This is an obvious improvement to the memory system as it is crucial that the parity/reliability data be contained elsewhere as the need for the reliability/parity data is itself caused by a failure of the memory stack. If the reliability/parity data was located on the same memory stack, then it wouldn't be able to be used in the recovery of the data contained in said failing memory stack. Therefore the process of using a separate write command and having the controller store it on a unique memory stack is an improvement to the alternative design (Wu paragraph [0054], In one example, error propagation to parity can occur during a RMW operation. Error propagation refers to one of the data having an undetectable error (e.g., miscorrected by internal ECC), which error will then be carried on when a new write overwrites the old value, and the delta which carries the error information is written into the parity block. As the parity is contaminated, it is not possible to correct any device failure, because the calculations meant to correct the data will not be reliable. Also see Wu paragraph [0021], As described herein, reliability of a multi-device memory can be improved with increased redundancy at higher levels than typical ECC (error correcting code, or alternatively, error checking and correction) redundancy. A multi-device memory can refer to a high bandwidth memory (HBM) or wide input/output interface (Wide IO (WIO)) memory device or other memory package that includes multiple separate memory devices (e.g., memory chips or memory dies) connected together in a single memory device package. The memory device package can include a vertical stack or can include a planar configuration of the memory devices. In one example, the vertical stack or planar configuration of devices includes a daisy chain of devices, with each device connected in turn. The example herein are not limited to daisy-chaining of devices even when such an example may be specified. The devices include a device that is furthest physically from a connection point along a data path or signal path. The physically furthest device or devices will be present whether the devices are all directly connected to a common logic die, or whether the devices are daisy-chained. In one example, the device or devices farthest along the path or farthest from the memory controller are parity devices or devices that store parity information).

Loh in view of Wu does not teach the memory controller includes a front-end controller and a plurality of memory channel controllers coupled between the front-end controller and the memory stacks; and wherein the front-end controller is operable to produce a plurality of different addresses respectively for the plurality of sub-blocks and the reliability sub-block based on a single address for the block of data.

However Porat teaches the memory controller includes a front-end controller and a plurality of memory channel controllers coupled between the front-end controller and the memory stacks; (Porat claim 2, A data storage system having an interface for coupling a host computer/server to a bank of disk drives, such interface having a pair of redundant packet switching networks, each one being coupled to front end controllers, back end controllers and a cache memory, such cache memory, comprising: a pair of bi-directional ports, each one being connected to a corresponding one of the pair of packet switching networks, each one of the ports providing address and read/write control signals to the memory system; a plurality of sets of memory modules; a plurality of sets of memory controllers, each one of the memory controllers being coupled to a corresponding one of the plurality of sets of memory modules; wherein the memory controllers are interconnected in a daisy chain arrangement to the ports. The memory controller contains a front end controller as well as a plurality of memory controllers each connected to a memory module, which can be considered as a memory stack of daisy chained modules, see Porat paragraph [0027], The process repeats for each one of the daisy chained sets 32b-32d of memory modules 30. Thus, it is noted that data for fabric switching network 22a (FIG. 2) pass through a channel labeled ChA while data for fabric switching network 22b (FIG. 2) pass through a channel labeled ChB).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Loh and Wu with those of Porat. Porat teaches using a front-end controller to communicate between the memory stacks. This improves the functioning of the system in a variety of ways, one such way being that by segmenting the functionality of controllers in order to minimize the impact of a single device/controller failure on the overall ability of the memory system to operate (Porat paragraph [0002], As is known in the art, one type of memory system includes a memory controller that drives a set of Dual In-Line Memory Modules (DIMMs). One type of DIMM arrangement is a fully buffered DIMM (FB-DIMM) wherein the DRAM devices are buffered behind one or more buffer devices. The arrangement is shown in FIG. 1. The FB-DIMM channel uses a daisy-chain topology to provide expansion from a single DIMM per channel to up to 8 DIMMs per channel. The memory controller sends data on to the first DIMM where it is received and re-driven to the second DIMM. Each DIMM receives the data and again re-drives the data to the next DIMM until the last DIMM receives the data. The targeted DIMM then initiates the transmission of data in the opposite direction of the memory controller. As is also known in the art, many applications require low latency with greater than eight memory modules. Further, with the FB-DIMM arrangement, the memory controllers have only limited memory operation and therefore are not able to perform operations such as, atomic operations, e.g., a read-modify-write operation wherein data is to be read, modified, and written back into the memory before such read data is operated on by some other command, unless a separate “controller” chip is provided).

Loh in view of Wu in further view of Porat does not teach and wherein the front-end controller is operable to produce a plurality of different addresses respectively for the plurality of sub-blocks and the reliability sub-block based on a single address for the block of data.
However, Arya teaches and wherein the front-end controller is operable to produce a plurality of different addresses respectively for the plurality of sub-blocks and the reliability sub-block based on a single address for the block of data (Arya paragraphs [0007-0008], Referring to FIG. 1 there is shown a schematic block diagram of a memory system 10 of the prior art and its attending problem in storing a plurality of blocks of data. FIG. 1 shows eight (8) blocks of data, having logical addresses of “logical address 1”, “logical address 2”, “logical address 3” etc. The memory system 10 also has eight NAND memory devices 20(a-h), shown as “Device 1”, “Device 2”, “Device 3” and “Device 8”, respectively, and a ninth NAND memory device 20i for storing, parity bits. A memory controller (not shown) controls the operation of the Devices 20(a-h) as well as the directing of the blocks of data into the various Devices 20(a-h), generating the parity bits and storing the parity bits in device 201. In the prior art, when a block of data is received, such as the block of data having the logical address 1, the memory controller divides the block of data into eight sub-blocks and stores each sub-block into a different NAND device 20(a-h). Thus, as shown in FIG. 1, the block with logical address 1 and having a physical address A is divided into eight (8) sub-blocks with each sub-block stored in a different memory device 20(a-h). The memory controller generates a sub-block of parity bits based upon the eight sub-blocks of data from logical addresses 1 and stores the sub-block of parity bits into Device 9 20i. All of the eight (8) sub-blocks of data (nine including the sub-block of parity bits) from the data block with the logic address 1 are stored in a block of NAND device with a physical address A, albeit the blocks with physical address A are all in different memory NAND devices 20(a-i), but with the same physical address. A second block of data with logical address of 2 is stored in the same manner. The block of data is divided into eight (8) sub-blocks, but all with the physical address of B, and is stored in the NAND devices 20(a-h), with the associated parity bits to the eight (8) sub-blocks of data stored in the NAND device 20(i). [0008] On read out, assume that the block having the logical address of logical address 3 is desired to be read, then the memory controller causes each of the NAND memory devices 20(a-h) to read the block of data at the physical addresses C associated with the logical address 3 from the non-volatile memory cells and into the respective buffer within each of the NAND memory devices 20(a-h). Thereafter, the data block having the logical address of logical address 3 is assembled based upon the eight sub-blocks of data read, and the data is compared to the parity bits from the device 201, to ascertain whether there is any error. In addition, if any of the devices (a-h) detects an error, the block of parity bits associated with the data block having the logical address of 3 is read from the NAND memory device 201 and stored in its buffer. Then the error is corrected, and written back into the erroneous NAND memory device as well as having the corrected data supplied from the memory system 10. If there is no, error, the uncorrected data from the block having the logical address of logical address 3 is then supplied from the memory system 10. The front controller can receive a single address and produce the logical addresses for a plurality (i.e., 8 in 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Loh, Wu and Porat with those of Arya. Arya teaches using a controller to produce a plurality of addresses when a single address is received. This provides a more efficient method of storing addresses for a plurality of sub-blocks, as well as adding additional benefits, such as when those addresses include reliability sub-blocks to verify and check the veracity of the data being sent or received. Furthermore, by having the controller produce the addresses for the sub-block, they don't need to be stored/accessed individually, saving additional time (Arya paragraph [0006-0008], The amount of data from each sub-block (0.5 kilobytes) from each of the eight (8) NAND devices has to assembled into a block of 4 kilobytes. However, the amount of time required to read a NAND device is due to the time required to set up the command operation, the time required to read the array of non-volatile memory cells, and the actual transfer time of 0.5 kilobytes form each NAND device. The amount of time to set up the command operation and the amount of time required to read the array are virtually the same, irrespective of the amount of data to be transferred. Since the block size of NAND devices is increasing, using the prior art method of splitting a block of data into sub-blocks and storing the sub-blocks in a block of a NAND device requires more time during the read operation).

Claims 8 and 16 are the corresponding method and apparatus claims to system claim 1. They are rejected with the same references and rationale.

Regarding claim 4, Loh in view of Wu in further view of Porat and further in view of Arya teaches The memory system of claim 2, wherein the front-end controller is further operable to, in response to detecting the error, cause the reliability sub-block to be read (Loh paragraphs [0024-0025], Memory controller 340 accesses memory locations in the address space of memory 350 in response to memory access requests. Memory controller 340 ensures high reliability by storing both normal data and special reliability information about the data in standard, off-the-shelf memory chips. The reliability data information allows the detection and possible correction of bit errors. By storing reliability data in low-cost commodity memory, memory controller 340 allows multi-core processor 310 to be integrated with stacked die in inexpensive multi-chip modules. Paragraph [0025], Memory controller 340 uses ECC/CRC comp circuit 342 to generate reliability data that it stores in memory 350, and later to calculate reliability data to check against stored reliability data. ECC/CRC comp circuit 342 checks data accessed by DRAM scheduler 324, using the reliability data, and if appropriate, selectively corrects errors in the data and forwards the corrected data to the requesting CPU. If an error is detected, then the controller will read the reliability sub-block data to correct said error before forwarding the corrected data).



Regarding claim 5, Loh in view of Wu in further view of Porat and further in view of Arya teaches The memory system of claim 2, wherein the memory controller detecting the error includes determining a presence of an uncorrectable error from error correction code data co-located with the plurality of sub-blocks (Wu paragraph [0048], In one example, a Read operation from A1 includes a Read operation in accordance with a traditional read, with data correction based on the redundancy only performed when an uncorrectable error is detected. Also see Wu paragraphs [0063-0064], It will be understood that mirroring or any other form of redundancy is used for error recovery when an error is detected. Thus, system 302 and other example assume a mechanism to detect uncorrectable errors to determine when to perform error recovery based on redundancy. In one example, the error detection mechanism includes internal ECC logic. In one example, the error detection mechanism includes external ECC logic. In one example, the error detection mechanism includes internal and external ECC logic. It will be understood that internal ECC logic refers to logic within the memory device itself, and external ECC logic refers to logic external to the memory device. The external ECC logic can include logic in a memory controller or in another location of the memory subsystem, such as a board or substrate through which the memory device connects to the host, or in logic die 310).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Loh and Wu with those of Porat and Arya. Wu teaches detecting an uncorrectable error from ECC data with the sub-unit data, which allows the system to apply redundancy techniques or potentially isolation/separation techniques to a dying die/stack, allowing for the system to maintain function even with an uncorrectable error (Wu paragraph [0064], In one example, detection or identification of an uncorrectable error triggers a correction based on redundant data in the memory device. In one example, the error detection includes identifying a bank or row or column or other segment with an error. In one example, an error can be detected by external ECC logic, such as an ECC check showing an uncorrectable error. In one example, error detection can include an indicator, such as an alert signal that detects command/address bus errors. In one example, error detection can include any mechanism (e.g., a BIST) used to detect a die failure. It will be understood that the error detection and redundancy correction can be orthogonal to DRAM on-die internal ECC. Thus, individual DRAM dies within the multi-device memory can include and implement internal ECC separately from the redundancy described herein. In one example, internal ECC can provide information that may help with error detection. Not all internal ECC implementations will provide information sufficient to help with error detection).

Claims 10-11 and 20 are the corresponding method and apparatus claims to system claim 5. They are rejected with the same references and rationale.


Regarding claim 6, Loh in view of Wu in further view of Porat, and further in view of Arya teaches The memory system of claim 1, wherein the plurality of memory stacks are mounted on a carrier substrate, and the memory controller is part of a microprocessor integrated circuit mounted on the carrier substrate (Loh paragraph [0059], For example, the processor and memory chips are directly attached to a motherboard substrate using flip-chip bonding. The memory controller and memory could also be implemented on the same die but for other reasons be susceptible to data corruption, such as by being used in environments with high levels of electromagnetic interference (EMI). Memory chip stack 140 or memory chip stack 240 can be implemented separate from integrated circuit 300 main memory, e.g., as separate CPU memory, separate graphics processing unit (GPU) memory, separate APU memory, etc. Die stacking integration 100 and die stacking integration 200 can be implemented as a multi-chip module (MCM). Alternately, the memory chips can be placed adjacent to and co-planar with the CPU, GPU, APU, main memory, etc. on a common substrate. Note that while multi-chip modules 100 and 200 include 4-chip memory chip stacks, other embodiments could include different numbers of memory chips. The memory stacks can be mounted with the controller and integrated circuit on a carrier substrate).

Regarding claim 7, Loh in view of Wu in further view of Porat, and further in view of Arya teaches The memory system of claim 1, wherein the plurality of memory stacks are part of a multi-chip module including the memory controller (Loh paragraph [0014], FIG. 1 illustrates a perspective view of a first multi-chip module implementing physical memory according to some embodiments. Multi-chip module 100 generally includes a multi-core processor chip 120 and a memory chip stack 140. Memory chip stack 140 includes a plurality of memory chips stacked on top of each other. As illustrated in FIG. 1, memory chip stack 140 includes a memory chip 142, a memory chip 144, a memory chip 146, and a memory chip 148. Also see Loh paragraph [0018], FIG. 3 illustrates in block diagram form an integrated circuit 300 with a high reliability memory controller according to some embodiments. Integrated circuit 300 generally includes a multi-core processor 310 implemented on a single integrated circuit die and a memory 350. The plurality of stacks and memory controller are all part of a multi-chip module/integrated circuit).

Regarding claim 13, Loh in view of Wu in further view of Porat, and further in view of Arya teaches The method of claim 8, wherein causing the plurality of sub-blocks and the reliability sub-block to be written further comprises supplying each of the sub-blocks to a different memory channel controller configured for managing a respective memory channel of the memory stacks (Loh Figures 4-7; Loh paragraph [0056], the address space is formed using a first channel and a second channel, the first channel comprising a plurality of banks, the data element is distributed among the plurality of banks in the first channel, and the reliability data for the data element is stored in the second channel. The first and second channel comprise a memory stack consisting of a plurality of memory units (i.e., blocks/banks or various other groupings). The sub-blocks are written to channel one whilst the reliability data is written to the second channel. Therefore they are written to separate memory stacks. By placing all reliability data in a single memory bank, however, memory controller 340 could unacceptably increase access latency for some systems).Loh paragraph [0044], FIG. 7 illustrates another representation of an address space 700 for the memory of FIG. 3 according to some embodiments. Address space 700 generally includes a memory channel 710 labeled "Channel 0", a memory channel 720 labeled "Channel 1", a data element 730, and reliability data 740. Memory channel 710 includes a multiple number of memory banks, including memory banks 711 through 718, consecutively labeled "Bank 0" through "Bank 7".  Each of the sub-blocks is provided to a different memory channel).

Regarding claim 15, Loh in view of Wu in further view of Porat, and further in view of Arya teaches The method of claim 8, wherein the reliability sub-block is created by a front-end controller coupled to receive a memory request from a system cache and send the memory request to a plurality of memory channel controllers adapted to control respective memory channels of the memory stacks (Loh paragraph [0020], Memory controller 340 includes an error correction code (ECC)/cyclic redundancy code (CRC) computation ("comp") circuit 342, a dynamic random-access memory (DRAM) scheduler 344, and a physical interface (PHY) 346. ECC/CRC comp circuit 342 and DRAM scheduler 344 are each connected to PHY 346. PHY 346 has an output to provide a set of signals labeled "CONTROL", an output to provide a set of bank address signals labeled "BA", an output to provide a set of signals labeled "ADDRESS", and an I/O port to transmit and receive a set of signals labeled "DATA". Each memory controller has PHY which functions as a front end controller with Memory 350 defines an address space and includes a multiple number of dynamic random access memory (DRAM) chips, including a DRAM 352, a DRAM 354, a DRAM 356, and a DRAM 358. Memory 350 may be implemented by either memory chip stack 140 of FIG. 1 or memory chip stack 240 of FIG. 2. DRAMs 352, 354, 356, and 358 are compatible with the DDR3 double data rate (DDR) standard published by JEDEC, but in other embodiments they could be compatible with other DDR and non-DDR standards. In general, DDR chips each have a set of memory banks Each DRAM chip in memory 350 has an input to receive CONTROL, an input to receive BA, an input to receive ADDRESS, and an I/O port to transmit and receive DATA).


Claims 3, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loh in view of Wu in further view of Porat and in further view of Arya as applied to claim 1, 8 and 16 above, and further in view of Garnett et al. (US Patent No. 6,148,348 -- "Garnett").

Regarding claim 3, Loh in view of Wu in further view of Porat and further in view of Arya, and in further view of Garnett teaches The memory system of claim 2, wherein the front-end controller is further operable to respond to a designated set of detected errors by disabling access for a designated one of the memory stacks causing the designated memory stack to not be accessed for read or write and making a record that the designated memory stack is disabled (Garnett column 12; For processing set I/O read cycles, the address, command, address parity, byte enables and parity error parameters are compared. If the comparison fails during the address phase, the bridge asserts a retry to the processing set bus controllers 50, which prevents data leaving the I/O bus controllers 50. No activity occurs in this case on the device I/O bus 22. On the processor(s) retrying, no error is returned. If the comparison fails during a data phase (only control signals and byte enables are checked), the bridge signals a target-abort to the processing set bus controllers 50. An error is returned to the processors. In the case of processing set I/O bus write cycles, the address, command, parity, byte enables and data parameters are compared. If the comparison fails during the address phase, the bridge asserts a retry to the processing set bus controllers 50, which results in the processing set bus controllers 50 retrying the cycle again. The posted write buffer 122 is then active. No activity occurs on the device I/O bus 22. If the comparison fails during the data phase of a write operation, no data is passed to the D bus 22. The failing data and any other transfer attributes from both processing sets 14 and 16 are stored in the disconnect registers 120, and any subsequent posted write cycles are recorded in the posted write buffer 122. Here, the target/front end controller will designate errors corresponding to a memory location, and designate that location to be "locked down", i.e., not to allow I/O access. A corresponding record is made regarding said memory location to not allow further access).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Loh, Wu, Porat and Arya with those of Garnett. Garnett teaches locking down a memory location when an error is detected, which is a clear improvement to the system in order to minimize the amount of damage that can occur from either incorrect data or other various errors that can stack and become more and more detrimental to the memory system over time (Garnett column 1; lines 13-33, In a fault tolerant computer system which provides detection of system errors, there can be some elapse of time between detecting the error and taking an action to limit the impact of the error, or to effect recovery from the error. During this time, I/O cycles can still be pending within the system. This is because the processors and bus controllers in the system can include I/O operations which have already been posted from the processors, and for which the processors will no longer have any record. On detecting an error, it is possible to identify a bus fault to the issuing processors or processor sets which would allow the processor to re-issue the I/O access following resolution of the fault. However, in the case of write accesses, the associated data would be lost if the accesses were simply bus errored. Accordingly, the aim of the present invention is to provide a mechanism which facilitates the taking of action to limit the impact of an error or to completely recover from an error where pending I/O operations have already been initiated by a processor or processor set).

Claims 14 and 19 are the corresponding method and apparatus claims to system claim 4. They are rejected with the same references and rationale.


Response to Arguments
Applicant’s arguments, see page 1 (numbered page 7), filed February 10th, 2021, with respect to Claims 5, 10 and 20 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) Lack of Antecedent Basis Rejection of Claims 5, 10 and 20 has been withdrawn. 

Applicant’s arguments, see page 1 (numbered page 7), filed February 10th, 2021, with respect to Claims 1, 3, 8, 14, 16 and 19 have been fully considered and are persuasive.  The Claim Objection (Informal Language) of Claims 1, 3, 8, 14, 16 and 19 has been withdrawn. 

Applicant’s arguments with respect to claim(s) 2, 12 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAH C KRIEGER whose telephone number is (571)272-3627.  The examiner can normally be reached on Monday - Friday 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/J.C.K./Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136